           Case 1:19-cv-03826-ER Document 34 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP, DONALD J. TRUMP
JR., ERIC TRUMP, IVANKA TRUMP,
                                                               No. 19 Civ. 03826 (ER)
and

THE DONALD J. TRUMP REVOCABLE
TRUST, THE TRUMP ORGANIZATION,
INC., TRUMP ORGANIZATION LLC, DJT
HOLDINGS LLC, DJT HOLDINGS
MANAGING MEMBER LLC, TRUMP
ACQUISITION LLC, and TRUMP
ACQUISITION, CORP.,

       Plaintiffs,


                     - against –

DEUTSCHE BANK AG and CAPITAL ONE
FINANCIAL CORP.,


       Defendants.




              RULE 7.1 CORPORATE DISCLOSURE STATEMENT OF
                          DEFENDANT DEUTSCHE BANK AG
      Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendant Deutsche Bank AG makes

the following disclosures through their undersigned counsel:

      1.      Deutsche Bank AG is a public company organized under the laws of Germany.

 No public company holds 10% or more of Deutsche Bank AG’s stock, and Deutsche Bank AG

 has no parent corporation.
         Case 1:19-cv-03826-ER Document 34 Filed 05/03/19 Page 2 of 2



Dated:      May 3, 2019
            New York, New York
                                          AKIN GUMP STRAUSS HAUER &
                                          FELD LLP

                                    By:   /s/ Parvin D. Moyne
                                          Parvin D. Moyne
                                          Steven R. Ross (Pro hac vice pending)
                                          Raphael A. Prober (Pro hac vice pending)
                                          Thomas C. Moyer (Pro hac vice pending)

                                          Akin Gump Strauss Hauer & Feld LLP
                                          One Bryant Park
                                          New York, New York 10036
                                          Telephone: (212) 872-1076
                                          Facsimile: (212) 872-1002
                                          pmoyne@akingump.com

                                          Attorneys for defendant Deutsche Bank AG
